Exhibit 10.18 ESCROW AGREEMENT This Escrow Agreement (this “Agreement”) is dated as of October 27, 2006, by and between Material Technologies, Inc., a Delaware corporation (“MaTech”), on the one hand, Palisades Capital, LLC (“Palisades”), Hyde Investments, Ltd. (“Hyde”), and Livingston Investments, Ltd. (“Livingston” and together with Palisades and Hyde, the “Debenture Holders”), on the other hand, and The Lebrecht Group, APLC (the “Agent”), as escrow agent. Each of MaTech and the Debenture Holders shall be referred to as a “Party” and collectively as the “Parties.” I.
